REDMANN, Chief Judge.
Plaintiff’s testimony of pain and disabilities, although contradicted considerably as to the pain’s constancy, is supported by the medical testimony (including of cervical disc injury) to such an extent that we cannot say that the trial judge was “clearly wrong,” Arceneaux v. Domingue, 365 So.2d 1330 (La.1978), especially considering the trial judge’s primacy in evaluating credibility, Canter v. Koehring Co., 283 So.2d 716 (La.1973), in awarding plaintiff worker’s compensation benefits for permanent partial disability. This conclusion is not affected by the fact that, as the trial judge noted, in this case of a substitute teacher who worked only sporadically, the benefits amount to over 100% of her actual earnings.
Affirmed.